

Exhibit 10.1








































THE WILLIAMS COMPANIES
AMENDED AND RESTATED
RETIREMENT RESTORATION PLAN




Effective as of December 1, 2017






1



--------------------------------------------------------------------------------




TABLE OF CONTENTS
ESTABLISHMENT OF PLAN4
ARTICLE I4
Introduction4
ARTICLE II5
Definitions5
2.1Actuarial Equivalent    5
2.2Base Pay    5
2.3Basic Supplemental Benefit    5
2.4Beneficiary    5
2.5 Benefit Starting Date    5
2.6Board    5
2.7Change in Control    5
2.8Code    6
2.9Code Limitations    6
2.10Committee    6
2.11Company    6
2.12Credit Date    7
2.13Death Benefit    7
2.14Disability    7
2.15Eligible Employee    7
2.16Employee    7
2.17Employer    7
2.18Former Participant    7
2.19Key Employee    7
2.20Nonservice Participant    7
2.21Normalized Pension Benefit    7
2.22Participant    7
2.23Pension Plan    7
2.24Pension Plan Benefit    7
2.25Plan    7
2.26Plan Interest Rate    7
2.27Plan Year    7
2.28Rule of 55 Participant    8
2.29Separation from Service    8
2.30Service Participant    8
2.31Supplemental Compensation Credit    8
2.32Supplemental Interest Credit    9
2.33Supplemental Pension Account    9
2.34Supplemental Retirement Benefit    9
2.35Supplemental Retirement Compensation    9
2.36Supplemental Survivor Pension.    10
2.37Surviving Spouse    10
2.38Termination of Employment    10
2.39Transitional Participant    10
2.40Vested Participant    10
ARTICLE III10
Supplemental Retirement Benefits10
3.1Restoration of Credited Service for a Transitional Participant    10
3.2Cash Balance Supplemental Retirement Benefit for a Vested Participant    10
3.3Cash Balance Supplemental Early Retirement Benefit    10
3.4Supplemental Disability Benefit    10


2



--------------------------------------------------------------------------------




ARTICLE IV11
Vesting and Forfeitures11
4.1Vesting    11
4.2Forfeitures    11
ARTICLE V11
Death Benefit11
5.1Cash Balance Supplemental Survivor Pension    11
5.2Payment of Death Benefit    11
5.3Non-duplication of Benefits    11
ARTICLE VI11
Administration of the Plan11
6.1Administration by Committee    11
6.2Operation of the Committee    11
6.3Powers and Duties of the Committee    11
6.4Required Information    12
6.5Compensation and Expenses    12
6.6Indemnification    12
6.7Claims Procedure    12
ARTICLE VII12
Miscellaneous12
7.1Benefits Payable by the Employers    12
7.2Amendment or Termination    12
7.3Status of Employment    13
7.4Payments to Minors and Incompetents    13
7.5Inalienability of Benefits    13
7.6Qualified Domestic Relations Orders    13
7.7Governing Law    13
7.8
Procedure for Adoption    13





3



--------------------------------------------------------------------------------




THE WILLIAMS COMPANIES
AMENDED AND RESTATED
RETIREMENT RESTORATION PLAN




ESTABLISHMENT OF PLAN


WHEREAS, The Williams Companies, Inc. and certain of its subsidiaries
("Employers") maintain The Williams Pension Plan ("Pension Plan") for the
benefit of eligible employees of the Employers;
WHEREAS, Sections 401(a)(17) and 415 of the Internal Revenue Code (“Code”)
establish limitations as to the amount of pension benefit which may be accrued
under or payable from the Pension Plan on behalf of any participant therein; and


WHEREAS, The Williams Companies, Inc. desires to amend and restate The Williams
Companies Retirement Restoration Plan, as effective January 1, 2008, a
supplemental plan under which the portion of the pension benefit (and related
death benefit) of an eligible employee of an Employer which becomes subject to
such limitations of the Code shall be payable from general corporate assets, to
reflect changes in the time of payment with respect to deferred amounts earned
or vested on or prior to December 31, 2004, for certain Former Participants who
are under age 55 as of December 31, 2017, who are not employed by an Employer as
of December 1, 2017, and who had not commenced their benefit under Pre-409A
Program under the Williams Retirement Restoration Plan prior to December 1,
2017.
NOW, THEREFORE, The Williams Companies, Inc. hereby adopts, effective as of
December 1, 2017, The Williams Companies Retirement Restoration Plan as amended
and restated and set forth hereinafter.
ARTICLE I
Introduction
This document is generally effective as of December 1, 2017 (the "Effective
Date") and amends and restates The Williams Companies Retirement Restoration
Plan, as effective January 1, 2008 (the "2008 Document"), with respect to
periods commencing on and after the Effective Date. It sets forth the terms of
the Plan applicable to deferrals which are subject to Section 409A of the Code
(“Section 409A”), i.e., generally, deferred amounts earned or vested after
December 31, 2004 (the "409A Program") and certain deferred amounts earned or
vested on or prior to December 31, 2004 for Participants who are under age 55 as
of December 31, 2017, who are not employed by an Employer as of December 1,
2017, and who had not commenced their benefit under the Pre-409A Program under
Williams Retirement Restoration Plan prior to December 1, 2017 (the “Designated
Pre-55 Participants”). Certain other deferrals under the Plan shall be governed
by a separate set of documents which set forth the pre-Section 409A terms of the
Plan (the "Pre-409A Program") to the extent such other deferrals and the terms
of Pre-409A Program are not incorporated into this document. Together, this
document, the 2008 Document, The Williams Companies Retirement Restoration Plan,
as effective January 1, 2005 (the "2005 Document") and the documents for the
Pre-409A Program describe the terms of a single plan. However, amounts subject
to the terms of this 409A Program and amounts subject to the terms of the
Pre-409A Program shall be tracked separately at all times. Except as provided
herein, the terms of the Pre-409A Program continue to apply with respect to
amounts earned or vested on or prior to December 31, 2004, for the Designated
Pre-55 Participants. The preservation of the terms of the Pre-409A Program,
without material modification, and the separation between the 409A Program
amounts and the Pre-409A Program amounts are intended to be sufficient to permit
the Pre-409A Program, with the exception of the benefits for the Designated
Pre-55 Participants, to remain exempt from Section 409A. For Plan benefits which
are not exempt from Section 409A, the Plan will be interpreted and administered
in a manner so that any amount or benefit payable hereunder shall be paid or
provided in a manner that is compliant with the requirements Section 409A and
applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder (and any applicable relief under Section 409A). The tax treatment of
the benefits provided under the Plan is not warranted or guaranteed. None of the
Employers nor their respective directors, officers, employees or advisers shall
be held liable for any taxes, interest, penalties or other monetary amounts owed
as a result of the application of Section 409A. Subject to the applicable Plan
termination provisions and except as provided with respect to the Designated
Pre-55 Participants, with respect to vested benefits under the Pre-409A Program:
(i) in the case of vested Participants on December 31, 2004 who were receiving
vested benefits on such date, such benefits shall continue to be paid under the
Pre-409A Program at the same time and in the same amounts as specified under the
form of payment in effect on such date; and (ii) in the case of vested
Participants who were not receiving vested benefits on such date, such benefits
shall be paid under the Pre-409A Program in a lump sum at the time specified in
Article IV of The Williams Companies Supplemental Retirement Plan as in effect
on December 31, 2004.


4



--------------------------------------------------------------------------------






ARTICLE II
Definitions
In this Plan, unless the context clearly implies otherwise, the singular
includes the plural, the masculine includes the feminine, and initially
capitalized words have the following meaning:
2.1    Actuarial Equivalent. An amount or benefit of equivalent current value to
the amount or benefit which would otherwise have been provided to or on account
of a Participant or Beneficiary determined on the basis of the actuarial
assumptions then in effect under the Pension Plan and such other assumptions
permitted by Code Section 409A and final regulations promulgated thereunder as
may be deemed necessary by an actuary selected by the Company or the Committee.
2.2    Base Pay. The regular wages and salary of a Participant, which is in
excess of Code limitations and which does not include any short term disability
paid by an Employer, overriding royalties, amounts paid under a phantom override
plan, bonuses (including, but not limited to bonuses under The Williams
Companies, Inc. Executive Incentive Compensation Plan), salary reduction amounts
contributed to The Williams Investment Plus Plan, salary reduction amounts
contributed to any qualified transportation plan established by an Employer in
accordance with Code Section 132(f)(7) or to any cafeteria plan or flexible
benefits plan established by an Employer in accordance Section 125 and related
sections of the Code, severance pay, cost of living pay, housing pay, relocation
pay (including mortgage interest differential) or any such other taxable and
non-taxable fringe benefits and extraordinary compensation of any kind.
2.3     Basic Supplemental Benefit. The amount payable to a Vested Participant
in the form of a lump sum distribution based upon the amount credited to his
Supplemental Pension Account pursuant to the applicable provisions of this Plan.
2.4    Beneficiary. The Surviving Spouse or other person who is entitled to
receive benefits pursuant to Article V of this Plan.
2.5     Benefit Starting Date. With respect to a Supplemental Retirement
Benefit, the date shall be the later of the first day of the month following the
date the Participant attains age fifty-five (55) or the first day of the month
following the expiration of the six (6) month period commencing with the date
the Participant incurs a Separation from Service. With respect to a vested
benefit, other than a Death Benefit, earned or vested on or prior to December
31, 2004, for a Designated Pre-55 Participant, the date shall be the later of
the first day of the month following the date the Participant attains age
fifty-five (55) or if the Participant has been reemployed by an Employer prior
to age fifty-five (55) and remains so employed past age fifty-five (55), the
first day of the month following the expiration of the six (6) month period
commencing with the date the Participant incurs a Separation from Service on or
after December 1, 2017. With respect to a Death Benefit, the date shall be the
first day of the month following the expiration of the three (3) month period
commencing with the Participant's date of death. With respect to a Supplemental
Disability Benefit, the date shall be the date specified under the provisions of
Section 3.5. A benefit payable under the Pre-409A Program, except with respect
to a Designated Pre-55 Participant, shall be payable as of the date a
corresponding benefit is payable under the Pension Plan.
2.6    Board. The Board of Directors of the Company as constituted from time to
time.
2.7    Change in Control. The occurrence of (i) a Change in the Ownership of the
Company, as defined below, (ii) a Change in Effective Control of the Company, as
defined below, or (iii) a Change in the Ownership of a Substantial Portion of
the Assets of the Company, as defined below. To qualify as a Change in Control
event, the occurrence of the event shall be objectively determinable, strictly
ministerial, and shall not involve any discretionary authority by the plan
administrator. Code Section 318(a) shall be applied to determine stock ownership
for purposes of this section. Substantially vested stock underlying a vested
option is considered owned by the person who holds the vested option (and the
stock underlying an unvested option is not considered owned by the person who
holds an unvested option). To qualify as a Change in Control with respect to a
Participant, the Change in Control must relate to (x) the corporation for whom
the Participant is performing services at the time of the Change in Control
event; (y) the corporation that is liable for the payment of benefits under this
Plan (or all corporations which are liable for payment if more than one
corporation is liable) but only if either the benefits are attributable to the
performance of service by the Participant for such corporation (or corporations)
or there is a bona fide business purpose for such corporation (or corporations)
to be liable for such payment and, in either case, no significant purpose of
making such corporation or corporations liable for such payment is the avoidance
of Federal income tax; or (z) a corporation that is a majority shareholder of a
corporation identified in subsections (x) or (y) above, or any corporation in a
chain of corporations in which each corporation is a majority shareholder of
another corporation in the chain, ending in a corporation identified in
subsections (x) or (y) above. The provisions of Treas. Reg. § 1.409A-3, as
amended, shall govern with respect to the definition of terms used therein and
in the interpretation of whether a Change in Control has occurred.


5



--------------------------------------------------------------------------------




(a)     A "Change in the Ownership of the Company" occurs on the date that any
one person or more than one person Acting as a Group, as defined below, acquires
ownership of Stock of the Company ("Stock") that, together with Stock held by
such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the Stock. However, if any one person
or more than one person Acting as a Group, is considered to own more than fifty
percent (50%) of the total fair market value or total voting power of the Stock,
the acquisition of additional Stock by the same person or persons is not
considered to cause a Change in the Ownership of the Company. An increase in the
percentage of Stock owned by any one person, or persons Acting as a Group, as a
result of a transaction in which the Company acquires its Stock in exchange for
property will be treated as an acquisition of Stock for purposes of this
subsection. This subsection applies only when there is a transfer of Stock (or
issuance of Stock) and Stock remains outstanding after the transaction.
(b)     "Acting as a Group." persons will not be considered to be Acting as a
Group solely because they purchase or own Stock at the same time or as a result
of the same public offering. However, persons will be considered to be Acting as
a Group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of Stock, or similar business transaction
with the Company. If a person owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of Stock or similar transaction
involving another corporation, such shareholder is considered to be Acting as a
Group with other shareholders only in such corporation prior to the transaction
giving rise to the change and not with respect to the ownership interest in the
other corporation.
(c)    A "Change in the Effective Control of the Company" occurs only on either
of the following dates: (1) The date that any one person, or more than one
person Acting as a Group, acquires (or has acquired during the twelve (12)-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of the Stock possessing thirty percent (30%) or more of the
total voting power of the Stock of the Company; or (2) The date a majority of
members of the Board is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of the appointment or election.
If any one person, or more than one person Acting as a Group, is considered to
be in effective control of the Company, the acquisition of additional control of
the Company by the same person or persons is not considered to cause a Change in
the Effective Control of the Company.
(d)     A "Change in the Ownership of a Substantial Portion of the Assets of the
Company" occurs on the date that any one person, or more than one person Acting
as a Group, acquires (or has acquired during the twelve (12)-month period ending
on the date of the most recent acquisition by such person or persons) assets
from the Company that have a total gross fair market value equal to or more than
forty percent (40%) of the total gross fair market value of all assets of the
Company immediately prior to such acquisition or acquisitions. For this purpose,
the gross fair market value means the value of the assets of the Company or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. Notwithstanding the foregoing, there is
no Change in the Ownership of a Substantial Portion of the Assets of the Company
when there is a transfer of assets to an entity that is controlled by the
shareholders of the Company immediately after the transfer. A transfer of assets
by the Company is not treated as a Change in the Ownership of a Substantial
Portion of the Assets of the Company if the assets are transferred to (1) a
shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its Stock; (2) an entity, fifty percent (50%) or more of
the total value or voting power of which is owned, directly or indirectly, by
the Company; (3) a person, or more than one person Acting as a Group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding Stock; or (4) an entity, at least fifty percent
(50%) of the total value or voting power of which is owned, directly or
indirectly, by a person, or more than one person Acting as a Group, that owns,
directly or indirectly, fifty percent (50%) or more of the total value or voting
power of all the outstanding Stock. For purposes of this subsection (d), and
except as otherwise provided, a person's status is determined immediately after
the transfer of assets.
2.8    Code. The Internal Revenue Code of 1986, as amended.
2.9    Code Limitations. The limitations on compensation which may be taken into
account in determining benefits under and on benefits payable from the Pension
Plan imposed by Sections 401(a)(17) and 415 of the Code.
2.10    Committee. The Compensation Committee of the Board.
2.11    Company. The Williams Companies, Inc., a Delaware corporation or any
successor thereto.


6



--------------------------------------------------------------------------------




2.12    Credit Date. (a) With respect to Supplemental Compensation Credits, the
last day of the applicable Plan Year referenced in the context in which such
term is used, and (b) with respect to Supplemental Interest Credits, the last
day of each quarter of each Plan Year.
2.13    Death Benefit. The benefit provided under Article V of this Plan to the
Surviving Spouse or other Beneficiary of a Participant. With respect to a
Designated Pre-55 Participant, Death Benefit will also include the benefit, if
any, provided under Article V of the Pre-409A Program.
2.14    Disability. A physical or mental condition which satisfies the
requirements for disability payments under The Williams Companies, Inc.
Long-Term Disability Plan as in effect on January 1, 2008.
2.15    Eligible Employee. Any Employee of an Employer who (a) is a participant
in the Pension Plan and (b) holds a position that has been classified as an
executive position by the Company's executive compensation department.
2.16    Employee. An "eligible Employee" as such term is defined under the
Pension Plan.
2.17    Employer. An "Employer" as such term is defined under the Pension Plan.
2.18    Former Participant. A Participant who has a benefit which becomes
payable after November 31, 2017 under either the Pre-409A Program portion or the
409A Program portion of this Plan but who is no longer an Eligible Employee.
2.19    Key Employee. An employee designated on an annual basis by the Company
as of December 31 (the “Key Employee Designation Date”) as an employee meeting
the requirements of Section 416(i) of Code without regard to paragraph (5)
thereof utilizing the definition of compensation under Treasury Regulation §
1.415(c)-2(d)(2). A Participant designated as a “key employee” shall be a “key
employee” for the entire twelve (12) month period beginning on April 1 following
the Key Employee Designation Date.
2.20    Nonservice Participant. A Vested Participant who is a "Nonservice
Participant" as such term is defined under the Pension Plan.
2.21    Normalized Pension Benefit. The pension benefit which would have been
paid during a Plan Year to the Participant or his Beneficiary (including a
spouse or other contingent annuitant) pursuant to the benefit formula set forth
in Section 2.1 of the Pension Plan which is applicable to such Participant and
the method of payment selected by the Participant under the Pension Plan,
without taking into account the Code Limitations; but (for any Plan Year
beginning on or after January 1, 2002) taking into account only the Supplemental
Retirement Compensation of the Participant in lieu of "Compensation" under
Section 2.19 of the Pension Plan.
2.22    Participant. An Eligible Employee who agrees to be bound by the terms of
this Plan by filing such form or forms, if any, as the Committee may require.
Such term includes a Former Participant, a Rule of 55 Participant, a
Transitional Participant and a Vested Participant as appropriate in the
circumstances in which the term is used in the Plan.
2.23    Pension Plan. The Williams Pension Plan, as in effect on January 1, 2005
and as amended and/or restated from time to time. With respect to a Participant
who has a benefit payable under the Williams Inactive Employees Pension Plan, as
in effect January 1, 2005 and as amended and/or restated from time to time, such
plan is also included within such term.
2.24    Pension Plan Benefit. The pension benefit actually paid during a Plan
Year to the Participant or his Beneficiary (including a spouse or other
contingent annuitant) pursuant to the benefit formula (set forth in Section 2.1
of the Pension Plan) which is applicable to such Participant and the method of
payment selected by the Participant under such plan.
2.25    Plan. The Williams Companies Retirement Restoration Plan, effective as
of December 1, 2017 as set forth in this and related documents which comprise
the 409A Program and the Pre-409A Program and as amended and/or restated from
time to time. The provisions of this document are generally effective for
periods commencing on and after December 1, 2017 with respect to deferred
amounts earned or vested after December 31, 2004 under the 409A Program as
described in Article I and for deferred amounts earned or vested on or prior to
December 31, 2004, for Designated Pre-55 Participants. As described in Article
I, vested benefits of Participants, other than Designated Pre-55 Participants,
who were not receiving payment of vested benefits on December 31, 2004 are
payable under the Pre-409A Program in a lump sum at the time specified in
Article IV of The Williams Companies Supplemental Retirement Plan as in effect
on December 31, 2004.
2.26    Plan Interest Rate    . The rate of interest applicable under the terms
of the Plan for determining Supplemental Interest Credits as of any Credit Date
determined as the rate for the month of September immediately preceding the
respective Plan Year in which the rate is applicable under the Plan, which rate
is based upon the annual rate for 30-year Treasury securities as specified by
the Commissioner of Internal Revenue in revenue rulings, notices and other
guidance published in the Internal Revenue Bulletin.


7



--------------------------------------------------------------------------------




2.27    Plan Year. Each twelve (12) consecutive month fiscal year beginning
January 1 and ending December 31.
2.28    Rule of 55 Participant. A Vested Participant: (a) whose attained age in
years and number of Years of Service credited as Benefit Service aggregated
pursuant to the terms of the Pension Plan as of March 31, 1998 equaled at least
fifty-five (55); (b) who is not a Transitional Participant; and (c) who incurs a
Separation from Service after attaining age fifty-five (55) and is then eligible
for an Early Pension pursuant to Section 5.2 of the Pension Plan.
2.29    Separation from Service. The Participant’s termination or deemed
termination from employment with the Company and its Affiliates. For purposes of
determining whether a separation from service has occurred, the employment
relationship is treated as continuing intact while the Participant is on
military leave, sick leave or other bona fide leave of absence if the period of
such leave does not exceed six (6) months, or if longer, so long as the
Participant retains a right to reemployment with his or her employer under an
applicable statute or by contract. For this purpose, a leave of absence
constitutes a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for his or her
employer. If the period of leave exceeds six (6) months and the Participant does
not retain a right to reemployment under an applicable statute or by contract,
the employment relationship will be deemed to terminate on the first date
immediately following such six (6) month period. Notwithstanding the foregoing,
if a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, and such impairment
causes the Participant to be unable to perform the duties of the Participant’s
position of employment or any substantially similar position of employment, a
twenty-nine (29) month period of absence shall be substituted for such six (6)
month period. For purposes of this Section 2.29, a separation from service
occurs at the date as of which the facts and circumstances indicate either that,
after such date: (A) the Participant and the Company reasonably anticipate the
Participant will perform no further services for the Company and its Affiliates
(whether as an employee or an independent contractor), or (B) that the level of
bona fide services the Participant will perform for the Company and its
Affiliates (whether as an employee or independent contractor) will permanently
decrease to no more than twenty (20%) of the average level of bona fide services
performed over the immediately preceding thirty-six (36) month period or, if the
Participant has been providing services to the Company and its Affiliates for
less than thirty-six (36) months, the full period over which the Participant has
rendered services, whether as an employee or independent contractor. The
determination of whether a separation from service has occurred shall be
governed by the provisions of Treasury Regulation § 1.409A-1, as amended, taking
into account the objective facts and circumstances with respect to the level of
bona fide services performed by the Participant after a certain date.
2.30    Service Participant. A Vested Participant who is a "Service Participant"
as such term is defined under the Pension Plan.
2.31    Supplemental Compensation Credit. The amount deemed credited to a
Participant’s Supplemental Pension Account based upon his Supplemental
Retirement Compensation for a Plan Year (or any part of a Plan Year and for a
disabled Participant accruing Benefit Service credit or Compensation Credit
pursuant to Section 5.3 of the Pension Plan, based upon his rate of Supplemental
Retirement Compensation as of the date his Disability commenced), with such
amount deemed to be credited as of the Credit Date for such Plan Year and
determined in accordance with the following:
(a)    Service Participant.


Age* on Credit Date
Credit Rate On
Supplemental Retirement Compensation
 
Credit Rate On
Supplemental Retirement Compensation
Above Wage Base**
 
Credit Rate For
Past Service***
On All Supplemental Retirement Compensation
Prior to 29
4.50%
+
1.00%
+
0.30% x Past Service
29
4.50%
+
See **** below
+
0.30% x Past Service
30 through 39
6.00%
+
2.00%
+
0.30% x Past Service
40 through 49
8.00%
+
3.00%
+
0.30% x Past Service
50 and older
10.00%
+
5.00%
+
0.30% x Past Service



8



--------------------------------------------------------------------------------




(b)    Nonservice Participant.




Age* on Credit Date


Credit Rate On
Supplemental Retirement Compensation
 
Credit Rate
On Supplemental Retirement Compensation
Above Wage Base**
Prior to 29
4.50%
+
1.00%
29
4.50%
+
See **** below
30 through 39
6.00%
+
2.00%
40 through 49
8.00%
+
3.00%
50 and older
10.00%
+
5.00%



* Age means actual age measured in years attained as of the applicable Credit
Date.
** Wage Base means the taxable wage base under the Federal Insurance
Contributions Act applicable for the Plan Year of the applicable Credit Date
(Plan Year of Disability for a disabled Participant accruing Compensation Credit
pursuant to Section 5.3 of the Pension Plan).
*** Past Service means Benefit Service credited as of March 31, 1998.
****For Plan Years beginning on or after January 1, 2002, and before January 1,
2008, the rate is 1.00% on Compensation up to 170 percent of the Wage base and
the rate is 1.13% on Compensation greater than 170 percent of the Wage Base. For
Plan Years beginning on or after January 1, 2008, the rate is 1.20% on
Compensation above the Wage Base.


2.32    Supplemental Interest Credit. The amount deemed credited to a
Participant's Supplemental Pension Account based upon the balance in his
Supplemental Pension Account on the Credit Date in a Plan Year (prior to the
inclusion of the Supplemental Compensation Credit, if any, for such Plan Year)
multiplied by the Plan Interest Rate applicable for such Plan Year.
2.33    Supplemental Pension Account. A hypothetical account maintained for
recordkeeping purposes only on behalf of a Participant to record the amount
which would have accumulated if contributions had been made for each Plan Year
of such Participant's active participation equal to his Supplemental
Compensation Credit and if such contributions and Supplemental Interest Credits
had accumulated with interest at the applicable Plan Interest Rate until his
Benefit Starting Date.
2.34    Supplemental Retirement Benefit. The portion of a Participant's pension
benefit under the 409A Program portion of this Plan determined in accordance
with Article III for periods commencing on and after December 31, 2004, as
described in Article I.
2.35    Supplemental Retirement Compensation. The portion of the total wages or
salary, if any, which is in excess of Code Limitations paid to a Participant
each Plan Year by an Employer or an affiliate, including Base Pay, short term
disability ("STD") paid by an Employer, overriding royalties, amounts paid under
a phantom override plan, bonuses (unless specifically excluded under a written
bonus arrangement such as The Williams Companies, Inc. Executive Incentive
Compensation Plan), if any, when paid, salary reduction amounts contributed to
The Williams Investment Plus Plan, salary reduction amounts contributed to any
qualified transportation plan established by the Company in accordance with Code
Section 132(f)(4) or to any cafeteria plan or flexible benefits plan established
by the Company in accordance with Code Section 125 and related sections of the
Code, but excluding severance pay, cost of living pay, housing pay, relocation
pay (including mortgage interest differential) and all such other taxable and
non-taxable fringe benefits and extraordinary compensation, all as determined by
the Committee, in its sole and absolute discretion. For purposes of determining
"Average Monthly Compensation" and "Compensation Credits" under the Pension
Plan, the Supplemental Retirement Compensation taken into account with respect
to any Plan Year beginning on or after January 1, 2002, shall not exceed three
(3) times such Participant's rate of Base Pay as of the last day of such Plan
Year. For purposes of determining an "Accrued Benefit" under the Pension Plan,
if a Participant is credited with less than two thousand eighty (2,080) "Hours
of Service" under the Pension Plan for determining "Benefit Service" under the
Pension Plan during a Plan Year, his Supplemental Retirement Compensation for
that Plan Year shall be the product of his actual Supplemental Retirement
Compensation for such Plan Year as described above multiplied by a fraction the
numerator of which is two thousand eighty (2,080) and the denominator of which
is the number of "Hours of Service" under the Pension Plan with which he is
credited for such Plan Year.


9



--------------------------------------------------------------------------------




2.36    Supplemental Survivor Pension. An amount payable in accordance with
Section 5.1 to the Surviving Spouse or Beneficiary of a Vested Participant who
died prior to the Benefit Starting Date of his Supplemental Retirement Benefit
in a lump sum distribution determined by the balance of such Participant's
Supplemental Pension Account at the date the amount of such distribution is
determined.
2.37    Surviving Spouse. The person to whom a Participant is married on the
date of his death and/or any former spouse to the extent provided in a qualified
domestic relations order within the meaning of Code Section 414(p) and
determined by the Committee to be effective with respect to the Participant's
interest in the Plan; provided, however, a spouse shall not be a Surviving
Spouse for purposes of eligibility for a Survivor Pension or other death benefit
payable under Article V, unless such spouse was continuously married to the
vested Participant on whose behalf such Survivor Pension or other death benefit
is payable for the thirty (30) day period immediately prior to such vested
Participant's death.
2.38    Termination of Employment. The date on which a Participant incurs a
"Termination of Employment" as defined in Section 2.71 of the Pension Plan.
2.39    Transitional Participant. A Participant who (a) was a Participant and an
Eligible Employee or a disabled Participant accruing Benefit Service pursuant to
Section 5.3 of the Pension Plan on March 31, 1998 and April 1, 1998; (b) had
attained at least age fifty (50) as of April 1, 1998; or (c) was a "Transitional
Participant" under the terms of the Transco Energy Company Retirement Plan or
the Texas Gas Retirement Plan, as defined under either such plan on the date his
employment was directly transferred to an Employer.
2.40    Vested Participant. A Participant who is not a Transitional Participant
and who is vested in his Basic Supplemental Benefit under the provisions of
Article IV of this Plan.
ARTICLE III
Supplemental Retirement Benefits
3.1    Restoration of Credited Service for a Transitional Participant Following
the recommencement of employment with an Employer by a Transitional Participant
whose employment with an Employer was terminated at a time when such
Transitional Participant had a Supplemental Retirement Benefit and whose benefit
had commenced to be paid, such Transitional Participant's subsequent
Supplemental Retirement Benefit shall be reduced, but not below zero, by an
amount which is the Actuarial Equivalent of the amount of Supplemental
Retirement Benefit previously paid. If the Transitional Participant does not
have a subsequent Supplemental Retirement Benefit, then the Transitional
Participant shall not be required to reimburse this Plan with respect to any
portion of the Supplemental Retirement Benefit previously paid to such
Transitional Participant.
3.2    Cash Balance Supplemental Retirement Benefit for a Vested
Participant    . A Vested Participant's cash balance Supplemental Retirement
Benefit shall be the amount credited to the Vested Participant's Supplemental
Pension Account upon his Benefit Starting Date.
3.3    Cash Balance Supplemental Early Retirement Benefit    . Solely with
respect to a Rule of 55 Participant who incurs a Separation from Service with an
Employer on or after age fifty-five (55), the amount credited to the
Participant's Supplemental Pension Account shall be multiplied by the applicable
percentage in the following schedule and any amount in excess of 100% of the
Supplemental Pension Account shall be paid on the Benefit Starting Date.
Aggregate of Attained Age and Credited Benefit Service as of March 31, 1998
Multiplier Percentage for Attained Age at Benefit Starting Date
55 - 62
63
64
65
55 - 64
115%
115%
108%
100%
65 - 69
120%
120%
108%
100%
70 and over
125%
122%
108%
100%



3.4    Supplemental Disability Benefit. If the Disability of a Participant
continues past age fifty-five (55), the amounts credited to such Participant's
Supplemental Pension Account until age fifty-five (55) shall be distributed
pursuant to the first or last sentences of Section 2.5, as applicable. Such
Participant shall also be entitled to additional Supplemental Compensation
Credits and Supplemental Interest Credits after age fifty-five (55) until the
earlier of age sixty-five (65), or the cessation of the Disability for any
reason including death. Any such additional supplemental disability credits
shall be distributed upon the earlier of the first day of the month following
the expiration of the three (3) month period commencing with the Participant's
date of death (to the Participant's Beneficiary), or the first day of the month
following the date the Participant attains age sixty-five (65).


10



--------------------------------------------------------------------------------




ARTICLE IV
Vesting and Forfeitures
4.1    Vesting. A Participant shall become vested in his or her Supplemental
Retirement Benefit in accordance with the same schedule and rules as are
applicable in determining when he or she becomes vested in his or her Pension
Plan Benefit.
4.2    Forfeitures. Any amount forfeited by a Participant who does not become
vested in a benefit under this Plan shall constitute a reduction of the
Employers' liability under this Plan and shall not be allocated to the remaining
Participants.
ARTICLE V
Death Benefit
5.1    Cash Balance Supplemental Survivor Pension. The Surviving Spouse or other
designated Beneficiary or Beneficiaries of a deceased, Vested Participant shall
receive a Supplemental Survivor Pension with payments commencing on the Benefit
Starting Date. Payment shall be made in accordance with a properly completed
Beneficiary designation form provided by the Committee, signed and dated by such
Participant and timely filed with the Committee (or its delegate). In the event
a properly completed and timely filed Beneficiary designation form is not so
filed or all designated Beneficiaries predeceased such Participant, payment
shall be made to his Surviving Spouse, or, in the absence of a Surviving Spouse,
to his estate which shall be deemed to be his Beneficiary.
5.2    Payment of Death Benefit    . Any death benefit payable under this
Article V shall be paid on the Benefit Starting Date in the form of a lump sum
distribution.
5.3    Non-duplication of Benefits. If any payments are made pursuant to this
Article V, no payments shall be made pursuant to any other provision of this
Plan.
ARTICLE VI
Administration of the Plan
6.1    Administration by Committee. The Plan shall be administered by the
Committee.
6.2    Operation of the Committee.
(a)    The Committee shall act by a majority of its members constituting a
quorum and such action may be taken either by a vote in a meeting or in writing
without a meeting. A quorum shall consist of a majority of the members of the
Committee. No Committee member shall act upon any question pertaining solely to
himself, and with respect to any such question only the other Committee members
shall act.
(b)    The Committee may allocate responsibility for the performance of any of
its duties or powers to one or more Committee members or employees of the
Employers.
(c)    The Committee or its designee shall keep such books of account, records
and other data as may be necessary for the proper administration of the Plan.
6.3    Powers and Duties of the Committee. The Committee shall be generally
responsible for the operation and administration of the Plan. To the extent that
powers are not delegated to others pursuant to provisions of this Plan, the
Committee shall have such powers as may be necessary to carry out the provisions
of the Plan and to perform its duties hereunder, including, without limiting the
generality of the foregoing, the power:
(a)    To appoint, retain and terminate such persons as it deems necessary or
advisable to assist in the administration of the Plan or to render advice with
respect to the responsibilities of the Committee under the Plan, including
accountants, actuaries, administrators, attorneys and physicians.
(b)    To make use of the services of the employees of the Employers in
administrative matters.
(c)    To obtain and act on the basis of all tables, valuations, certificates,
opinions, and reports furnished by the persons described in paragraph (a) or (b)
above. Any determination of Actuarial Equivalent benefits by the actuary
selected by the Company or the Committee shall be conclusive and binding on the
Employers, the Committee and all Participants, Former Participants and
Beneficiaries.
(d)    To review the manner in which benefit claims and other aspects of the
Plan administration have been handled by the employees of the Employers.
(e)    To determine all benefits and resolve all questions pertaining to the
administration and interpretation of the Plan provisions, either by rules of
general applicability or by particular decisions. To the maximum extent
permitted by law, all interpretations of the Plan and other decisions of the
Committee shall be conclusive and binding on all parties.
(f)    To adopt such forms, rules and regulations as it shall deem necessary or
appropriate for the administration of the Plan and the conduct of its affairs,
provided that any such forms, rules and regulations shall not be inconsistent
with the provisions of the Plan.
(g)    To remedy any inequity resulting from incorrect information received or
communicated or from administrative error.


11



--------------------------------------------------------------------------------




(h)    To commence or defend any litigation arising from the operation of the
Plan in any legal or administrative proceeding.
6.4    Required Information. Any Participant or Former Participant and any
Beneficiary eligible to receive benefits under the Plan shall furnish to the
Committee any information or proof requested by the Committee and reasonably
required for the proper administration of the Plan. Failure on the part of the
Participant, Former Participant or Beneficiary to comply with any such request
within a reasonable period of time shall be sufficient grounds for delay in the
payment of benefits under the Plan until such information or proof is received
by the Committee.
6.5    Compensation and Expenses. All expenses incident to the operation and
administration of the Plan reasonably incurred, including, without limitation by
way of specification, the fees and expenses of attorneys and advisors, and for
such other professional, technical and clerical assistance as may be required,
shall be paid by the Employers. Members of the Committee shall not be entitled
to any compensation by virtue of their services as such nor be required to give
any bond or other security; provided, however, that they shall be entitled to
reimbursement by the Employers for all reasonable expenses which they may incur
in the performance of their duties hereunder and in taking such action as they
deem advisable hereunder within the limits of the authority given them by the
Plan and by law.
6.6    Indemnification. To the extent provided for in the Company by-laws, each
Employer shall indemnify and hold harmless each member of the Board, each member
of the Committee, and each officer and employee of an Employer to whom are
delegated duties, responsibilities, and authority with respect to this Plan
against all claims, liabilities, fines and penalties, and all expenses
reasonably incurred by or imposed upon him (including but not limited to
reasonable attorney fees) which arise as a result of his actions or failure to
act in connection with the operation and administration of this Plan to the
extent lawfully allowable and to the extent that such claim, liability, fine,
penalty, or expense is not paid for by liability insurance purchased or paid for
by an Employer. Notwithstanding the foregoing, an Employer shall not indemnify
any person for any such amount incurred through any settlement or compromise of
any action unless the Employer consents in writing to such settlement or
compromise.
6.7    Claims Procedure. The Committee as constituted and serving from time to
time shall adopt, and may change from time to time, claims procedures, provided
that such claims procedures and changes thereof shall conform with Section 503
of the Employee Retirement Income Security Act of 1974, as amended, and
regulations promulgated thereunder. Such claims procedures, as in effect from
time to time shall be deemed to be incorporated herein and made a part hereof.
ARTICLE VII
Miscellaneous
7.1    Benefits Payable by the Employers. All benefits payable under this Plan
shall constitute an unfunded obligation of the Employers. Payments shall be
made, as due, from the general funds of the Employers. The Employers, at their
option, may maintain one or more bookkeeping reserve accounts to reflect their
obligations under the Plan and may make such investments as they, or any of
them, may deem desirable to assist in meeting such obligations. Any such
investments shall be assets of the Employers subject to claims of general
creditors. No person eligible for a benefit under this Plan shall have any
right, title or interest in any such investments.
7.2    Amendment or Termination. The Committee is authorized to amend the Plan,
if such amendment does not increase the costs of the Plan and the Board is
authorized to amend, modify, restate or terminate the Plan; provided, however,
that (i) no such action by the Committee or the Board shall reduce a
Participant's Supplemental Retirement Benefit accrued as of the time thereof,
and (ii) any such amendments, modifications, restatement or termination shall be
effectuated in a manner which will not result in the imposition of Code Section
409A penalties. Generally, the amendment or termination of the Pre-409A Program
shall be effectuated in a manner which either (A) avoids causing the
"Grandfathered Benefits" to be materially modified within the meaning of Treas.
Reg. 1.409A-6(a)(4); or (B) causes the Pre-409A Program to meet the requirements
of Code Section 409A without the imposition of Code Section 409A penalties. In
this regard, upon termination of the 409A Program due to a Change in Control,
the Pre-409A Program shall be terminated either pursuant to Treas. Reg.
1.409A-6(a)(4)(iii), or pursuant to a plan termination amendment which causes
the Pre-409A Program to comply with Code Section 409A. The date of such
termination shall be the first business day. Payments under the 409A Program may
be accelerated only to the extent permitted by Treas. Reg. 1.409A-3(j)(4). In
this regard, if a Change in Control occurs, the service recipient entity that
will be primarily liable immediately after the Change in Control transaction for
the payment of benefits under the 409A Program shall terminate the 409A Program
and all other nonaccount plans which are aggregated with the 409A Program under
Treas. Reg. 1-409A-3(j)(4)(ix). The date of such termination shall be the first
business day following such Change in Control and all amounts held in the Plan
for any Participant shall be distributed in a lump sum within ten (10) business
days after such termination.


12



--------------------------------------------------------------------------------




7.3    Status of Employment. Nothing herein contained shall be deemed: (a) to
give to any Participant the right to be retained in the employ of any Employer,
subsidiary or affiliate; (b) to affect the right of any Employer to discipline
or discharge any Participant at any time; (c) to give any Employer, subsidiary
or affiliate the right to require any Participant to remain in its employ; or
(d) to affect any Participant's right to terminate his or her employment at any
time.
7.4    Payments to Minors and Incompetents. If a Participant, Former Participant
or Beneficiary entitled to receive any benefits hereunder is a minor or is
deemed by the Committee or is adjudged to be legally incapable of giving a valid
receipt and discharge for such benefits, they will be paid to the duly appointed
guardian of such minor or incompetent or to such other person or entity as the
Committee may designate. Such payment shall, to the extent made, be deemed a
complete discharge of any liability for such payment under the Plan.
7.5    Inalienability of Benefits. The right of any person to any benefit or
payment under the Plan shall not be subject to voluntary or involuntary
transfer, alienation or assignment, and, to the fullest extent permitted by law,
shall not be subject to attachment, execution, garnishment, sequestration or
other legal or equitable process. In the event a person who is receiving or is
entitled to receive benefits under the Plan attempts to assign, transfer or
dispose of such right, or if an attempt is made to subject said right to such
process, such assignment, transfer or disposition shall be null and void.
7.6    Qualified Domestic Relations Orders. If a qualified domestic relations
order is applicable to a Participant's Pension Plan Benefit, such Participant's
Pension Plan Benefit shall be deemed to be the amount which would have otherwise
been payable to the Participant from the Pension Plan if such qualified domestic
relations order never existed. To the extent that the Committee determines, in
its sole discretion, that a domestic relations order is effective with respect
to a Participant’s benefit under the Plan, the benefit payable to the alternate
payee under the domestic relations order, with the exception of a Death Benefit,
will be paid at the same time and in the same form as the benefit that would
otherwise be payable to the Participant under the Plan.
7.7    Governing Law. Except to the extent preempted by federal law, the Plan
shall be governed by and construed in accordance with the laws of the State of
Oklahoma.
7.8    Procedure for Adoption. Any corporation which is a contributing employer
under the Pension Plan may, by resolution of such corporation's board of
directors, adopt the Plan subject to such terms and conditions as may be
required by the Committee consistent with the provisions of the Plan.




Executed in      counterpart originals this 28th day of November , 2017,
effective as hereinbefore provided.


THE WILLIAMS COMPANIES, INC.




By: Robyn Ewing    
    








13

